DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Claim Status
Claims 1, 3-13 and 15 are currently pending. Claim 1 has been amended. Claims 2 and 14 were previously cancelled. No new claims were added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4; 5-13; and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 2017/0069692 A1-prior art of record, hereafter Lee).
Re claim 1, Lee discloses in FIGS. 12 and 13 a display device comprising:
a window (160; ¶ [0142]);
a display panel (1000; ¶ [0123]) configured (oriented) to be disposed (placed), at least in part, in a direction (upward) facing the window (160); and
a cover panel (190; ¶ [0145]) configured (oriented) to be disposed (placed) in a direction (below) facing the display panel (1000) and configured to protect (¶ [0145]) at least a portion (underside) of the display panel,
wherein the display panel (1000) comprises:
a front substrate (170; ¶ [0127]),
a rear substrate (100; ¶ [0123]),
a conductive line (117; ¶ [0143]), and
at least one insulating layer (laminate 114/118 around 117; ¶ [0133] and [0143]) disposed at edges (left/right ends) of the display panel, wherein the at least one 
insulating layer (114/118) comprises:
a first insulating layer (114) disposed between the conductive line (117) 
and the rear substrate (100), and
a second insulating layer (118; see inserted figure below) located in at least a
 portion of edges (ends around bottom of 271 and over 117) of a sealing member (272; ¶ [0143]) disposed between the front substrate (170) and the rear substrate (100), and 
the second insulating layer (118) is disposed to cover at least a portion of an 
end (left/right sidewalls) of the conductive line (117).

    PNG
    media_image1.png
    1015
    997
    media_image1.png
    Greyscale

	For the record, the inserted figure (modified FIG.13) highlights second insulating layer (118) functioning as an insulator. As can be seen by the thin dotted line DL118, second insulating layer (118) contacts (i.e. physically touches) both source (115) and drain (116) electrodes (¶ [0133]) as well as the conductive layer (117). In order for the device (e.g. OLED; ¶ [0135]) to function properly, only the drain electrode (116) is directly electrically connected ([0135]) to it. If layer (118) were not an insulating layer, the source (115), drain (116) and conductive (117) layers would all be electrically short-circuited together and the device could not function. Separate inputs need to be applied to the source electrode (115) and gate electrode (113) of TFT (105) such that the drain electrode (116) can pass current to the first electrode (121; ¶ [0128]) of the OLED. Finally, Lee’s descriptions of layers 115, 116, and 117 make no mention of them being short-circuited to each other. Thusly, layer (118) cannot be a conductive layer for proper function of the OLED to occur.     

Re claim 4, Lee discloses the display device of claim 1, wherein the at least one insulating layer (114/118) comprises an insulating member (114; ¶ [0133]).

Re claim 5, Lee discloses in FIGS. 12 and 13 a display device comprising:
a window (160; ¶ [0142]);
a display panel (1000; ¶ [0123]) configured (oriented) to be disposed (placed), at least in part, in a direction (upward) facing the window (160); and
a cover panel (190; ¶ [0145]) configured (oriented) to be disposed (placed) in a direction (below) facing the display panel (1000) and configured to protect (¶ [0145]) at least a portion (underside) of the display panel,
wherein the display panel (1000) comprises:
a front substrate (170; ¶ [0127]);
a rear substrate (100; ¶ [0123]);
a sealing member (272; ¶ [0143]) configured to be disposed between the front substrate (170) and the rear substrate (100) so as to seal the front substrate and the rear substrate;
a conductive line (117; ¶ [0143]) configured to face the sealing member (272);
a first insulating layer (114 below 117; ¶ [0133]) configured to be disposed between the conductive line (117) and the rear substrate (100); and
a second insulating layer (118 over and around 117; ¶ [0133] and [0143] and see inserted figure above) at least partly surrounded (on left/right sidewalls) by the sealing member (272), the conductive line (117), and the first insulating layer (114), wherein the second insulating layer (118) is located in at least a portion of edges (ends around bottom of 271 and over 117) of the sealing member (272) disposed between 
the front substrate (170) and the rear substrate (100), the second insulating layer (118) 
is disposed to cover at least a portion of an end (left/right sidewalls) of the conductive 
line (117).

Re claim 6, Lee discloses the display device of claim 5, wherein the display panel (1000) comprises an On-Cell Touch AMOLED (OCTA) panel (150; ¶ [0123]).

Re claim 7, Lee discloses the display device of claim 5, wherein the front substrate (170) comprises an encapsulation layer (organic layers; ¶ [0127]), and wherein the rear substrate (100) comprises at least one of a TFT layer (110; ¶ [0123]) or a Low-Temperature Polycrystalline Silicon (LTPS) glass.
Re claim 8, Lee discloses the display device of claim 5, wherein a cross-section of the second insulating layer (118) has an "L" shape (over sidewalls and top of 117), an “I” shape (over top of 117), or a rectangular shape (horizontal portions).

Re claims 9 and 10, Lee discloses the display device of claim 5, wherein the second insulating layer (118) is disposed on at least one of an upper surface (top of 117), a left surface (left sidewall of 117), or a right surface (right sidewall of 117) of edges (ends) of the display panel (1000); and wherein the second insulating layer (118) is disposed on at least three of an upper surface (top of 117), a lower surface (bottom of 272), a left surface (left sidewall of 117), or a right surface (right sidewall of 117) of edges ends) of the display panel (1000).

Re claim 11, Lee discloses the display device of claim 5, wherein the first insulating layer (114) or the second insulating layer (118) comprises an insulating member (114; ¶ [0133]).

Re claim 12, Lee discloses the display device of claim 5, wherein the display device further comprises a touch screen panel (150; ¶ [0123]).

Re claim 13, Lee discloses the display device of claim 5, wherein the conductive line (117) comprises at least one of a power supply line and a data signal line (touch pad signals; ¶ [0138]).

Re claim 14, Lee discloses the display device of claim 5, wherein the display panel (1000) comprises: a front substrate (170; ¶ [0127]); a rear substrate (100; ¶ [0123]); a sealing member (272; ¶ [0143]) configured to be disposed between the front substrate (170) and the rear substrate (100) so as to seal the front substrate and the rear substrate; a conductive line (117; ¶ [0143]) configured to face the sealing member (272); and an insulating layer (114 below 117; ¶ [0133]) configured to be disposed between the conductive line (117) and the rear substrate (100).

Re claim 15, Lee discloses in FIGS. 12 and 13 an electronic device comprising a display device, the electronic device comprising:
a window (160; ¶ [0142]);
a touch screen panel (150; ¶ [0123]) configured to be disposed, at least in part, in a direction facing the window (160);
a display panel (1000; ¶ [0123]) configured (oriented) to be disposed (placed) in a direction (upward) facing the touch screen panel (150); and
a cover panel (190; ¶ [0145]) configured (oriented) to be disposed (placed) in a direction (below) facing the display panel (1000) and configured to protect (¶ [0145]) at least a portion (underside) of the display panel,
wherein the display panel (1000) comprises:
a front substrate (170; ¶ [0127]);
a rear substrate (100; ¶ [0123]);
a sealing member (272; ¶ [0143]) configured to be disposed between the front substrate (170) and the rear substrate (100) so as to seal the front substrate and the rear substrate;
a conductive line (117; ¶ [0143]) configured to face the sealing member (272);
a first insulating layer (114 below 117; ¶ [0133]) configured to be disposed between the conductive line (117) and the rear substrate (100); and
a second insulating layer (118 over and around 117; ¶ [0133] and [0143] and see inserted figure above) configured to be disposed in at least a portion of edges (ends) between the sealing member (272), the conductive line (117), and the first insulating layer (114), wherein the second insulating layer (118) is located in at least a 
portion of edges (ends around bottom of 271 and over 117) of the sealing member (272) disposed between the front substrate (170) and the rear substrate (100), and the 
second insulating layer (118) is disposed to cover at least a portion of an end 
(left/right sidewalls) of the conductive line (117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of SAKUISHI ET AL (US 2015/0263314 A1-prior art of record, hereafter Sakuishi).
Re claim 3, Lee discloses the display device of claim 1.
But, fails to explicitly disclose wherein the first insulating layer (114) or the second insulating layer (118) is configured to prevent, at least in part, moisture from infiltrating into the conductive line (117).

However,
Sakuishi discloses in FIG. 14B a display device comprising: a first insulating layer (210; ¶ [0158] and [0168]) and a second insulating layer (silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, aluminum oxide, aluminum oxynitride, and aluminum nitride oxide 211; ¶ [0158] and [0168]), wherein the first insulating layer (114) or the second insulating layer (118) is configured to prevent, at least in part, moisture (¶ [0010]; [0158] and [0168]) from infiltrating into a conductive line (116; ¶ [0155]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first insulating layer and/or the second insulating layer of Lee as a moisture prevention layer using the well-known barrier materials (silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, aluminum oxide, aluminum oxynitride, and aluminum nitride oxide) of Sakuishi in order to prevent diffusion of a variety of impurity elements, in addition to moisture (Sakuishi; ¶ [0010] and [0168]).
For the record, the applicant has not specified what material(s) the first and second insulating layers are made/comprised of, nor does the specification provide teaching(s) of specific material(s). Therefore, the examiner is relying on what is well-known in the art for forming insulating moisture and impurity barriers.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive for the following reason(s):
A.	For claim 1, and similarly for claims 5 and 15, the applicant argues that layer “118” of Lee is not an insulating layer, and in particular, not a second insulating layer. 
However, the examiner, respectfully disagrees since as can be seen by the thin dotted line DL118 in the inserted figure above, layer (118) contacts (i.e. physically touches) both source (115) and drain (116) electrodes (¶ [0133]) as well as the conductive layer (117); and in order for the device (e.g. OLED; ¶ [0135]) to function properly, only the drain electrode (116) is directly electrically connected ([0135]) to it. If layer (118) were not an insulating layer, the source (115), drain (116) and conductive (117) layers would all be electrically short-circuited together and the device could not function. Separate inputs need to be applied to the source electrode (115) and gate electrode (113) of TFT (105) such that the drain electrode (116) can pass current to the first electrode (121; ¶ [0128]) of the OLED. Finally, as discussed above, Lee’s descriptions of layers 115, 116, and 117 make no mention of them being short-circuited to each other.

As evidence of typical OLED operation with at least one (1) transistor, the examiner introducers Howard et al (US 6,023,259), which discloses current flow from the source electrode of the transistor to the drain electrode of the transistor, which is connected to the OLED (col. 5, line 57 – col. 6, line 25). Therefore, the source and drain electrodes cannot be electrically shorted together if current is to flow from source-to-drain-to-OLED.
MPEP § 2112 III and IV state that a rejection can be made under 35 USC 102 seems to be identical except that the prior art is silent as to an inherent characteristic (MPEP § 2112 III), as long as the examiner provides rationale or evidence to show inherency (MPEP § 2112 IV).
Further, MPEP § 2131.01 III states that to show that a characteristic not disclosed in a reference is inherent, extra reference or evidence can be used to  show an inherent characteristic of a thing taught by a primary reference.
Thusly, layer (118) cannot be a conductive layer for proper function of the OLED to occur; and must be an insulating layer (e.g. a second insulating layer) as discussed above for each of claims 1, 5 and 15.

B.	As for the applicant’s traversal of the rejection of claim 3, since layer (118) of Lee is deemed to necessarily be an insulating layer of unspecified material, the secondary teachings of Sakuishi’s second insulating layer (211) materials (e.g. silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, aluminum oxide, aluminum oxynitride, and aluminum nitride oxide) functioning (i.e. configured) to prevent, at least in part, moisture (¶ [0010]; [0158] and [0168]) from infiltrating into a conductive line (116; ¶ [0155]) would obviously be considered by others of ordinary skill in the art for the insulating layers (including layer 118) of Lee since they are formed on conductive layers, either directly on or through intervening layers, and would be materials (silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, aluminum oxide, aluminum oxynitride, and aluminum nitride oxide) that are well-known as moisture and impurity barriers.
As discussed above for claim 3, the applicant has not specified what material(s) the first and second insulating layers are made/comprised of, nor does the specification provide teaching(s) of specific material(s). Therefore, the examiner is relying on what is well-known in the art for forming moisture and impurity barriers.
Therefore, the rejection of claim 3 to Lee in view of Sakuishi is proper; and is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                             
/ERIC W. JONES/
Examiner
Art Unit 2892